PER CURIAM.
E.I. DuPont de Nemours & Company, Inc. and Leon J. DeLeon seek reversal of the trial court’s order denying their Motions to Dismiss on the Ground of Forum Non Conveniens. Finding that the trial court did not abuse its discretion in denying the motion, we affirm the order. Aerolineas Argentinas, S.A. v. Gimenez, 807 So.2d 111 (Fla. 3d DCA)(decision to grant or deny a forum non conveniens motion for dismissal rests in the sound discretion of the trial court), rev. denied, 828 So.2d 386 (Fla.2002).
Affirmed.